
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.23

        THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT") OR UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION
AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED
OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION, QUALIFICATION OR
OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS. THE TRANSFER AND SALE
OF THIS NOTE IS ALSO RESTRICTED PURSUANT TO SECTION 8 OF THIS NOTE.


SENIOR SECURED PROMISSORY NOTE


$5,000,000   February 22, 2005

        FOR VALUE RECEIVED, Fischer Imaging Corporation, a Delaware corporation
(the "Company"), hereby promises to pay to the order of ComVest Investment
Partners II LLC, a Delaware limited liability company, or registered assigns
(the "Holder"), the sum of Five Million Dollars ($5,000,000) (the "Principal"),
with interest thereon, on the terms and conditions set forth herein and in the
Note and Warrant Purchase Agreement dated February 22, 2005 between the Company
and the Holder (the "Purchase Agreement").

        Payments of principal of, interest on and any other amounts with respect
to this Senior Secured Promissory Note (this "Note") are to be made in lawful
money of the United States of America.

        The amounts due under this Note are secured pursuant to the terms of
that certain Security Agreement between the Company and the Holder of even date
herewith. The Holder shall release its security interest upon payment in full of
the entire Principal balance of this Note and all accrued Interest and other
amounts payable hereunder.

        Notwithstanding any provision of this Note, the Purchase Agreement or
any other agreement to the contrary, the Company shall not be required to pay,
and the Holder shall not be permitted to contract for, take, reserve, charge or
receive, any compensation that constitutes interest under Applicable Law in
excess of the maximum amount of interest permitted by Applicable Law.

        All terms used in this Note but not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement. The original Holder
of this Note will be deemed, by its acceptance hereof, to have agreed to the
provisions and to have made the representations and warranties set forth in
Article 3 of the Purchase Agreement.

        1.    Interest; Payments.    

        (a)   This Note shall bear interest on Principal amounts outstanding
from time to time from the date hereof until maturity at an annual rate of eight
and one-half percent (8.50%) ("Interest"); provided, however, that upon the
occurrence and during the continuance of any Event of Default hereunder, the
applicable Interest rate hereunder shall be 11.50% per annum. All Interest shall
be calculated on the basis of a 360-day year counting the actual days elapsed.
Accrued Interest shall be payable, commencing November 15, 2005, and quarterly
thereafter on each February 15, May 15, August 15 and November 15 thereafter
(or, if such day is not a business day, on the next succeeding business day).

        (b)   The Principal of this Note shall be payable (i) in ten (10) equal
quarterly installments, each such installment in an amount equal to one (1%)
percent of the original Principal amount of this Note, which installments shall
be payable commencing February 15, 2006, and shall continue quarterly thereafter
on each May 15, August 15, November 15 and February 15 thereafter (or, if such
day is not a business day, on the next succeeding business day), and (ii) in an
eleventh (11th) and final installment due and payable on August 15, 2008.

        (c)   Anything contained in Sections 1(a) and 1(b) above to the contrary
notwithstanding, all unpaid Principal and the accrued and unpaid Interest
thereon shall be due and payable on the earlier of (i) August 15, 2008, or
(ii) the Sale of the Company (the "Maturity Date").

        2.    Prepayment.    

        (a)   The unpaid Principal balance of this Note, together with all
accrued and unpaid Interest, may at the Company's option be prepaid in whole or
in part, at any time or from time to time upon fifteen (15) days' prior written
notice to the Holder stating the Principal amount to be prepaid and the date on
which such prepayment shall be made.

        (b)   Within five (5) business days after the Company's receipt of any
Equity Proceeds at any time or from time to time, the Company shall be required
to make a prepayment of Principal under this Note in an amount equal to
(i) one-half of such Equity Proceeds, multiplied by (ii) a fraction, the
numerator of which shall be the Principal balance of this Note as of the date of
such prepayment, and the denominator of which shall be the aggregate principal
balance of all outstanding Notes as of the date of such prepayment.

        (c)   Within forty-five (45) days after the close of each fiscal quarter
(60 days in the case of the last fiscal quarter of each fiscal year) commencing
with the fiscal quarter ending December 31, 2005, the Company shall be required
to make a prepayment of Principal under this Note in an amount equal to
(i) one-half of the positive Excess Cash Flow (if any) for such fiscal quarter,
multiplied by (ii) a fraction, the numerator of which shall be the Principal
balance of this Note as of the close of such fiscal quarter, and the denominator
of which shall be the aggregate principal balance of all outstanding Notes as of
the close of such fiscal quarter issued pursuant to the Purchase Agreement.

        (d)   Any and all prepayments of Principal hereunder shall be applied to
the remaining installments under Section 1 above in inverse order of maturity.
Each prepayment of Principal shall be accompanied by all accrued Interest on the
Principal amount prepaid accrued to the date of prepayment.

        3.    Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

        7(a)    "Applicable Law" means that law in effect from time to time and
applicable to this Note which lawfully permits the contracting, charging,
taking, reserving and/or collection of the highest permissible lawful,
non-usurious rate of interest or amount of interest on or in connection with
this Note.

        (b)   "EBITDA" means, for the subject fiscal quarter, the sum of the
following, determined in accordance with generally accepted accounting
principles consistently applied and on a consolidated basis for the Company and
its Subsidiaries: (i) Net Income, plus (ii) the sum of the following to the
extent deducted in determining Net Income: (A) income and franchise taxes,
(B) interest expense, and (C) depreciation, amortization, impairment of good
will or other intangible assets, and other non-cash charges (including, without
limitation, any impairment or similar charges), minus (iii) any non-cash gains.

        (c)   "Equity Proceeds" means the aggregate proceeds (which, to the
extent received in a form other than cash, shall be deemed to be a cash amount
equal to the fair market value of the non-cash proceeds) received by or on
behalf of the Company or any of its Subsidiaries at any time and from time to
time from or in respect of the issuance and/or exercise of any equity securities
and/or any options, warrants, convertible securities or other rights to purchase
or acquire equity securities of the Company or any Subsidiary other than
(i) issuances of securities under any Option Plan or similar plan approved by
the stockholders of the Company, (ii) the exercise of any option granted or to
be granted under any Option Plan or similar plan approved by the stockholders of
the Company or (iii) the exercise of the Warrants, in each case net of any
underwriting commissions, placement agent fees and other reasonable expenses
paid or incurred by the Company in respect thereof (exclusive of any amounts
paid or payable to officers, directors or other affiliates of the Company or any
Subsidiary).

        (d)   "Excess Cash Flow" means, for the subject fiscal quarter, the sum
of the following, determined in accordance with generally accepted accounting
principles consistently applied and on a consolidated basis for the Company and
its Subsidiaries: (i) EBITDA, minus (ii) income and franchise taxes to the
extent paid or due and payable in cash, minus (iii) interest expense to the
extent paid or due and payable in cash, minus (iv) all net principal payments
made in respect of indebtedness for money borrowed (excluding mandatory
prepayments hereunder measured by Excess Cash Flow), minus (v) capital
expenditures paid in cash (including principal payments made under capitalized
leases and purchase money financing of capital assets) up to a maximum of
$312,500 per fiscal quarter, plus (vi) without limitation of Section 5.12(c) of
the Purchase Agreement, net cash proceeds of any new borrowings (other than
borrowings represented by Notes issued pursuant to the Purchase Agreement and
borrowings solely for the purchase of capital assets within the limitations of
Section 5.12(l) of the Purchase Agreement).

        (e)   "Net Income" means, with respect to any fiscal quarter, the
consolidated net income (or loss) of the Company and its Subsidiaries,
determined on a consolidated basis and accordance with generally accepted
accounting principles consistently applied, provided that, for purposes of
calculating Net Income, there shall be excluded and no effect shall be given to
(i) any restoration of any contingency reserve, except to the extent that
provision for such reserve was made out of income during the subject fiscal
quarter, and/or (ii) any amounts deducted for amortization of depreciation to
the extent resulting from the write-up of any asset.

        (f)    "Person" means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, Section 13D group, or a governmental
entity (or any department, agency or political subdivision thereof).

        (g)   "Sale of the Company" means any transaction or series of
transactions pursuant to which any Person(s) other than the Holder acquire(s)
(i) interests in the Company (or the surviving or resulting entity in such
transaction or transactions) possessing more than fifty percent (50%) of the
voting power (other than voting rights accruing only in the event of a default,
breach or event of noncompliance), whether by merger, consolidation,
reorganization, combination, issuance, sale or transfer of the Company's capital
stock, or otherwise, or (ii) more than fifty percent (50%) of the Company's and
its Subsidiaries' assets determined on a consolidated basis (measured by either
book value in accordance with generally accepted accounting principles
consistently applied or fair market value determined in the reasonable good
faith judgment of the Company's Board of Directors).

        (h)   "Subsidiary" means, at the time as of which any determination is
being made, any entity in which the Company owns, either directly or indirectly
through Subsidiaries, a general partner's interest, or shares of stock or
membership interests having a majority of the general voting power in electing
the board of directors or managers of such entity.

        4.    Priority of Note.    This Note shall be senior in right of payment
to all classes of the Company's capital stock, including but not limited to, the
Common Stock and any shares of preferred stock of the Company, shall be pari
passu in right of payment to any and all other Notes issued pursuant to the
Purchase Agreement, and shall be senior to all other indebtedness of the
Company.

        5.    Time of the Essence.    It is agreed that time is of the essence
on this Note.

        6.    Events of Default.    Each of the following shall be deemed an
"Event of Default":

        (a)   The Company shall default in the payment when due of any Principal
of or Interest on this Note whether on a scheduled payment date, at maturity, by
reason of any mandatory prepayment in accordance with Section 2(b) or
Section 2(c), or by acceleration or otherwise, and such default shall continue
for fifteen (15) business days in the case of a default with respect to a
mandatory prepayment under Section 2(c) or five (5) business days in any other
case; or

        (b)   The Company or any of its Subsidiaries (i) shall admit in writing
its inability to pay its debts as they mature, or (ii) shall make a general
assignment for the benefit of creditors, or (iii) shall be adjudicated bankrupt
or insolvent, or (iv) shall commence a voluntary proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect; or

        (c)   An involuntary proceeding shall be commenced against the Company
or any of its Subsidiaries seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect, or a receiver, liquidator, trustee,
custodian, conservator or other such person shall be appointed by any court to
take charge of the Company's or any Subsidiary's affairs, assets or business,
and (i) the Company or the subject Subsidiary shall admit to the material
allegations of the petition or complaint in such proceeding, or (ii) such
involuntary proceeding or appointment shall remain undismissed and unstayed for
a period of sixty (60) days; or

        (d)   If any representation or warranty made by the Company in the
Purchase Agreement, the Security Agreement or the FDA Certificate shall be
determined to have been false or misleading in any material respect as of the
date made; or

        (e)   Any failure by the Company to perform or observe any of its
covenants contained in (i) the Purchase Agreement other than the covenants in
Sections 5.3, 5.4, 5.6, 5.11(a)-(h) or 5.13(b) or (ii) the Security Agreement,
the Registration Rights Agreement or in Sections 5.3, 5.4, 5.6, 5.11(a)-(h) or
5.13(b) of the Purchase Agreement where such failure continues for a period in
excess of fifteen (15) days after written notice from the Holder or actual
knowledge of the Company of such failure; provided however, that any failure
requiring the payment of cash fees under Section 2(c) of the Registration Rights
Agreement shall not constitute an Event of Default under this Section 6; or

        (f)    If a final judgment or judgments in an aggregate uninsured amount
in excess of $250,000 shall be rendered against the Company or any of its
Subsidiaries which is not, within thirty (30) days after the entry thereof,
discharged or the execution thereof stayed pending appeal, or within thirty
(30) days after the expiration of any such stay, such judgment is not
discharged; or

        (g)   Any default with respect to any other indebtedness or liabilities
of the Company or any of its Subsidiaries in any amount in excess of
(i) $250,000 individually or in the aggregate with respect to indebtedness,
(ii) $250,000 individually with respect to liabilities and (iii) $750,000 in the
aggregate with respect to liabilities and indebtedness, in each case if the
effect of such default is to permit the holder(s) to accelerate the maturity of
such indebtedness or liabilities as the case may be; or

        (h)   The occurrence of any levy upon or seizure or attachment of any
property of the Company or any of its Subsidiaries having an aggregate fair
market value in excess of $250,000, which levy, seizure or attachment shall not
be set aside, bonded or discharged within thirty (30) days after the date
thereof; or

        (i)    The suspension of all or any substantial portion of the normal
business operations of the Company and its Subsidiaries (taken as a whole) for
any period in excess of ten (10) consecutive days; or

        (j)    Any liquidation, dissolution or winding up of the Company and its
Subsidiaries (taken as a whole) or its business; or

        (k)   Any prepayment under any of the other Notes issued pursuant to the
Purchase Agreement unless, simultaneously with such prepayment, the Company
makes a prepayment under this Note equal (on a percentage basis) to the portion
of such other Note which is then being prepaid; or

        (l)    The occurrence of any "Event of Default" under and as defined in
any of the other Notes issued pursuant to the Purchase Agreement.

        7.    Consequences of an Event of Default.    

        (a)    Non-Payment; Bankruptcy.    If there shall occur any Event of
Default specified in subsections (a), (b) or (c) of Section 6 hereof, the unpaid
Principal balance of this Note and all accrued Interest thereon shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are expressly waived.

        (b)    Other Defaults.    If any other Event of Default shall occur, the
Holder may, at its option, by written notice to the Company, declare the entire
unpaid Principal balance of this Note and all accrued Interest thereon due and
payable, and the same shall thereupon become immediately due and payable without
presentment, demand, protest or (except as expressly required hereby) notice of
any kind, all of which are expressly waived.

        (c)    Financial Statements.    Upon the occurrence and during the
continuance of any Event of Default, upon the request of the Holder, the Company
shall provide to the Holder monthly financial statements of the Company within
fifteen (15) days after the end of each month.

        8.    Restrictions on Sale and Transfer.    Until thirty (30) days after
the expiration of the Post-Closing Commitment, the Holder may not assign or
transfer this Note or any right or obligation hereunder. After such date, this
Note may only be transferred in amounts of at least $1,000,000 and upon fifteen
(15) days prior written notice to the Company. Neither this Note nor any
interest or participation herein may be assigned or transferred to
Hologic, Inc., General Electric Medical Systems, Philips Medical Systems,
Ethicon Endo-Surgery, Inc. or Siemens Medical Solutions; to any other business
or entity which directly or indirectly engages in the business of developing,
designing, manufacturing, supplying and/or distributing diagnostic medical
imaging products competitive with any of the Company's then current product
lines; to Morgan Nields or any business or entity in which he is employed or is
otherwise involved or has a greater than 5% ownership interest; or to any
Affiliate of any of the foregoing. Notwithstanding the foregoing, the Holder
shall be entitled to transfer all or any portion of this Note to its Affiliates
or to make a distribution of all or any portion of the Notes to its members.

        9.    Payment; Delivery.    Any check, draft, money order or other
instrument given in payment of all or any portion hereof may be accepted by the
Holder and handled in collection in the customary manner, but the same shall not
constitute payment hereunder or diminish any rights of the Holder except to the
extent that actual cash proceeds of such instrument are unconditionally received
by the Holder.

        10.    Compliance with Applicable Law.    It is expressly stipulated and
agreed to be the intent of Company and Holder at all times to comply with the
Applicable Law in connection with this Note. All sums paid or agreed to be paid
to the Holder for the use, forbearance or detention of the indebtedness
evidenced hereby shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the applicable usury ceiling.

        11.    Notices.    Any notice under this Note must be in writing, and
shall be given or served, unless otherwise expressly provided herein, by
depositing the same in the United States Mail, postpaid and certified and
addressed to the party to be notified, with return receipt requested, or by
delivering the same by courier or in person to such party (or, if the party or
parties to be notified be incorporated, to an officer of such party), or by
e-mail to the e-mail address set forth below. Notice deposited in the mail,
postpaid and certified with return receipt requested, shall be deemed received
and effective upon the deposit in a proper United States depository. Notice
given in any other manner shall be effective only if and when received by the
party to be notified. For the purposes of notice, the addresses of the parties
for the receipt of notice hereunder are:

If to the Company:
Fischer Imaging Corporation
12300 N. Grant Street
Denver, CO 80241
Attention: Harris Ravine

Tel No.:(303) 450-4370
Fax No.: (303) 252-4256

If to the Holder:
ComVest Investment Partners II LLC
One North Clematis, Suite 300
West Palm Beach, FL 33401
Attention: Carl Kleidman

Tel No.: (561) 868-6070
E-mail: carlk@comvest.com

        Any party shall have the right from time to time, and at any time, to
change its address for the receipt of notice by giving at least five (5) days'
prior written notice of the change of its address to the other parties in the
manner specified herein.

        12.    Entire Agreement.    This Note, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

        13.    Severability.    Whenever possible, each provision of this Note
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Note is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect under any
applicable law, such provision shall thereupon be deemed modified to the extent
necessary to render same valid, or excised from this Note, as the situation may
require, and this Note shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein, as the case may be.

        14.    Governing Law; Jurisdiction; Waiver of Jury Trial.    The
provisions of this Note shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions. The Company hereby irrevocably consents to
the jurisdiction of all courts (state and federal) sitting in the State of New
York in connection with any claim, action or proceeding relating to or for
collection or enforcement of this Note, and hereby waives any defense of
inconvenient forum or other such claim or defense in respect of the lodging of
any such claim, action or proceeding in any such court. THE COMPANY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY CLAIM, ACTION OR PROCEEDING
RELATING TO OR FOR THE COLLECTION OR ENFORCEMENT OF THIS NOTE.

        15.    Counterparts.    This Note may be executed in multiple
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

        16.    Miscellaneous.    No delay or failure by the Holder in exercising
any right, power, privilege, or remedy shall be deemed to be a waiver of the
same or any part thereof; nor shall any single or partial exercise thereof or
any failure to exercise the same in any instance preclude any future exercise
thereof, or the exercise of any other right, power, privilege or remedy, and the
rights and remedies provided for hereunder are cumulative and not exclusive of
any other right or remedy available at law or in equity. Neither any provision
of this Note nor any performance hereunder may be amended or waived except
pursuant to an agreement in writing signed by the party against whom enforcement
thereof is sought. Except as otherwise expressly provided in this Note, the
Company hereby waives diligence, demand, presentment for payment, protest,
dishonor, nonpayment, default, and notice of any and all of the foregoing. All
amounts payable hereunder shall be payable without relief under any applicable
valuation and appraisement laws. The Company hereby expressly agrees that this
Note, and/or any payment hereunder, may be extended, modified or subordinated
(by forbearance or otherwise) from time to time, without in any way affecting
the liability of the Company hereunder.

        17.    Collection Costs.    In the event that the Holder shall, after
the occurrence of an Event of Default, turn this Note over to an attorney for
collection, the Company shall further be liable for and shall pay to the Holder
all collection costs and expenses incurred by the Holder, including reasonable
attorneys' fees and expenses; and the Holder may take judgment for all such
amounts in addition to all other sums payable hereunder.

    FISCHER IMAGING CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

    Name: Harris Ravine
Title: President and Chief Executive Officer





QuickLinks


SENIOR SECURED PROMISSORY NOTE
